Order entered June 19, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00199-CR

                       WILSON ALEXANDER BENITEZ, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F11-42524-H

                                        ORDER
         The Court GRANTS appellant’s June 14, 2013 motion for extension of time to file

appellant’s brief.

         We ORDER appellant to file the brief within THIRTY DAYS from the date of this

order.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE